DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
This Office action is responsive to an amendment filed January 5, 2021. Claims 1-20 are pending. Claims 1, 5-7, 9, 11, 13 & 19-20 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “a substantially right angle” at lines 4-5 thereof; however, the original specification lacks such a teaching. Instead, the originally filed application shows, at fig. 2 thereof, a sidewall that extends at a right angle from a horizontal surface.
Claim 7 recites the limitations “the sidewall being generally rigid” at line 2 thereof. However, the specification as originally filed lacks such a teaching. Instead, par 0032 & 0036 thereof merely teach a sidewall that is either rigid or flexible.
Claim 9 recites the limitations “a first surface that is substantially rigid” at line 2 thereof. However, the specification as originally filed lack such a teaching. Instead, the specification at par 0030 thereof merely teach a first surface that is rigid. Furthermore, the claim recites “a substantially right angle” at line 4 thereof; however, the original specification lacks such a teaching. Instead, the originally filed application shows, at fig. 2 thereof, a sidewall that extends at a right angle from a horizontal surface.
Claim 13 recites the limitations “a first surface that is substantially rigid” at line 7 thereof. However, the specification as originally filed lack such a teaching. Instead, the specification at par 0030 thereof merely teach a first surface that is rigid. Furthermore, the claim recites “a substantially right angle” at line 9 thereof; however, the original specification lacks such a teaching. Instead, the originally filed application shows, at fig. 2 thereof, a sidewall that extends at a right angle from a horizontal surface.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 4-5, the limitations “at a substantially right angle” render the claim indefinite; for example, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In regards to claim 5, at line 2, the limitations “the sidewall being generally rigid” renders the claim indefinite; for example, the term "generally" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In regards to claim 9, the limitations “substantially rigid” at line 2 thereof and the limitations “at a substantially right angle” at line 4 thereof render the claim indefinite; for example, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In regards to claim 13, the limitations “substantially rigid” at line 7 thereof and the limitations “at a substantially right angle” at line 9 thereof render the claim indefinite; for example, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak et al. (US 2012/0010535) in view of Gutierrez et al. (US 2011/0303016).
In regards to claim 1, Kubiak et al. disclose a sensing device comprising:
a chamber 128 defined by first and second membranes (i.e., having surfaces 124, 126);
a pressure sensor 140 located in the chamber 128;

    PNG
    media_image1.png
    203
    346
    media_image1.png
    Greyscale


an incompressible fluid 150 located in the chamber 128, the incompressible fluid 150 contacting at least a first side of the pressure sensor 140 (see at least abstract, figs. 3A-3D and par 0047-0090).
Kubiak et al. disclose a sensing device, as described above, that fails to explicitly teach a sensing device with at least portions of the first and second membranes being in direct physical contact with one another, the second membrane comprising a sidewall and a flexible surface, the sidewall extending from the first membrane at a substantially right angle, the incompressible fluid contacting at least the first and second membranes.
However, Gutierrez et al. teach that it is known to provide a sensing device 500 comprising a chamber defined by first and second membranes (i.e., the first membrane includes the composite three-layered bottom member that includes substrate 510, and the second membrane is the compliant fluid filled structure 502), at least portions of the first and second membranes being in direct physical contact with one another (see at least fig. 5), 
[AltContent: ][AltContent: arrow][AltContent: textbox (1st membrane)]
    PNG
    media_image2.png
    312
    435
    media_image2.png
    Greyscale

the second membrane 502 comprising a sidewall and a flexible surface, the sidewall extending from the first membrane at a substantially right angle, the fluid 504 contacting at least one side of the sensor (506, 508) and the first and second membranes (see at least abstract, figs. 5(A)-(B) and par 0068-0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. with at least portions of the first and second membranes being in direct physical contact with one another, the second membrane comprising a sidewall and a flexible surface, the sidewall extending from the first membrane at a substantially right angle, the incompressible fluid contacting at least the first and second membranes as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable 
In regards to claim 2, Kubiak et al. disclose a sensing device the incompressible fluid 150 contacting at least one side of the signal conditioner 142 (see at least figs. 3A-D and par 0074).
In regards to claim 3, Kubiak et al. disclose a sensing device, the incompressible fluid 150 encapsulating the signal conditioner 142 (see at least figs. 3A-D and par 0074). 
In regards to claim 4, Kubiak et al. disclose a sensing device, the first membrane 126 has an aperture 130 therethrough, the aperture 130 being located in 
communication with a second side of the pressure sensor 140, the second side of the pressure sensor 140 being opposite the first side of the pressure sensor 140 (see at least fig. 3A and par 0058).
In regards to claim 5, Kubiak et al. disclose a sensing device, as described above, that fails to explicitly teach a sensing device with the first membrane including a rigid surface. However, Gutierrez et al. teach that it is known to provide a sensing device with the first membrane (i.e., the first membrane includes the composite three-layered bottom member that includes substrate 510) including a rigid surface (see at least abstract, figs. 5(A)-(B) and par 0068-0070). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. with the first membrane including a rigid surface as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable results such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Kubiak et al. disclose a sensing device, as described above, that fails to explicitly teach a sensing device with the flexible surface being spaced apart from the rigid surface by the sidewall. However, Gutierrez et al. teach that it is known to provide a sensing device with the flexible surface being spaced apart from the rigid surface by the sidewall (see at least abstract, figs. 5(A)-(B) and par 0068-0070). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. with the flexible surface being spaced apart from the rigid surface by the sidewall as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable results such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Kubiak et al. disclose a sensing device, as described above, that fails to explicitly a sensing device with the sidewall being generally rigid. However, Gutierrez et al. teach that it is known to provide a sensing device with the sidewall being generally rigid (see at least abstract, figs. 5(A)-(B) and par 0068-0070). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. with the sidewall being generally rigid as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable results such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Kubiak et al. disclose a sensing device further comprising a system on chip 146 that includes the pressure sensor 140 and signal conditioner 142 (see at least fig. 3A and par 0060).
In regards to claim 9, Kubiak et al. disclose a sensing device comprising: 
a first surface 126 that is substantially rigid (see at least fig. 3A; par 0056-0057);
a second surface 124 (see at least fig. 3A; par 0056-0057), the rigid first surface 126 and flexible second surface 124 defining a chamber 128 at least partially bounded by the rigid first surface 126 and flexible second surface 124 (see at least fig. 3A);
a pressure sensor 140 located in the chamber 128; and
an incompressible fluid 150 located in the chamber 128, contacting at least one side of the pressure sensor 140, and the flexible second surface 124 (see at least abstract, figs. 3A-3D and par 0047-0090).
Kubiak et al. disclose a sensing device, as described above, that fails to explicitly teach a sensing device comprising a second surface comprising a sidewall and a flexible region, the sidewall extending from the first surface at a substantially right angle, the flexible region being at least partially convex relative to the first surface, the sidewall extending between the flexible region and the first surface such that the sidewall is  positioned closer to the first surface than the flexible region, the first surface and the second surface defining a chamber at least partially bounded by the first surface, the sidewall, and the flexible region; and an incompressible fluid contacting at least the first surface, the sidewall, and the flexible region.
However, Gutierrez et al. teach that it is known to provide a sensing device comprising a second surface comprising a sidewall and a flexible region, the sidewall 
[AltContent: textbox (flexible region)][AltContent: arrow][AltContent: ][AltContent: textbox (sidewall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st membrane)]
    PNG
    media_image2.png
    312
    435
    media_image2.png
    Greyscale

extending from the first surface at a substantially right angle, the flexible region being at least partially convex relative to the first surface, the sidewall extending between the flexible region and the first surface such that the sidewall is positioned closer to the first surface than the flexible region, the first surface and the second surface defining a chamber 504 at least partially bounded by the first surface, the sidewall, and 
the flexible region; and a fluid located in the chamber 504, contacting at least one side of the sensor (506, 508), the first surface, the sidewall, and the flexible region (see at least abstract, figs. 5(A)-(B) and par 0068-0070). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. comprising a second surface comprising a sidewall and a flexible region, the sidewall extending from the first surface at a substantially right angle, the flexible region being at least partially convex relative to the first surface, the sidewall extending between the flexible region and the first surface such that the sidewall is  positioned closer to the first surface than the flexible region, the first surface and the second surface defining a chamber at least partially bounded by the first surface, the sidewall, and the flexible 
region; and a fluid located in the chamber, contacting at least the first surface, the sidewall, and the flexible region as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable results such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Kubiak et al. disclose a sensing device, the pressure sensor 140 being a piezoresistive sensor (see par 0062).
In regards to claim 11, Kubiak et al. disclose a sensing device, as described above, that fails to explicitly teach a sensing device with the flexible region being entirely convex relative to the first surface. However, Gutierrez et al. teach that it is known to provide a sensing device with the flexible region being entirely convex relative to the first surface(see at least abstract, figs. 5(A)-(B) and par 0068-0070). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. with the flexible 
region being entirely convex relative to the first surface as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable results such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Kubiak et al. disclose a sensing device, as described above, that fails to explicitly teach a sensing device with the sensing device having a height that is in a range of 10% to 100% of a width of the sensing device. However, Gutierrez et al. teach that it is known to provide a sensing device with the sensing device having a height that is in a range of 10% to 100% of a width of the sensing device (see at least figs. 5(A)-(B)). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. with the sensing device having a height that is in a range of 10% to 100% of a width of the sensing device as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable results such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 13 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak et al. (US 2012/0010535) in view of Dunham (US 2013/0176126) further in view of Gutierrez et al. (US 2011/0303016).
In regards to claim 13, Kubiak et al. disclose a therapeutic device 102 comprising:
a flexible support member 106 having an outer surface and an inner surface; and
a plurality of sensing devices (102a, 102b) and in electrical communication with one another, at least one of the plurality of sensing devices (102a, 102b) including: 
a first surface 126 that is substantially rigid (see at least par 0045),
a second surface 124, the flexible second surface 124 having an edge region and a center region, the first surface and second surface defining a chamber 128 at least partially bounded by the first surface 126 and second surface 124,
a pressure sensor 140 located in the chamber 128 (see at least par 0059), and
an incompressible fluid 150 located in the chamber 128, contacting at least one side of the pressure sensor 140 (see at least abstract, figs. 3A-3D and par 0047-0090).
Kubiak et al. disclose a therapeutic device, as described above, that fails to explicitly teach a therapeutic device comprising a plurality of wells in the outer surface of the support member extending from the outer surface toward the inner surface; and a plurality of sensing devices located in the plurality of wells and in electrical communication with one another.
However, Dunham teaches that it is known to provide a device comprising a plurality of wells 264 in the outer surface of the support member 106 extending from the outer surface 262 toward the inner surface 268; and a plurality of sensing devices 110 located in the plurality of wells 264 and in electrical communication with one another, (see at least figs. 7-8 and par 0082-0083).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the therapeutic device of Kubiak et al. comprising a plurality of wells in the outer surface of the support member extending from the outer surface toward the inner surface; and a plurality of sensing devices located in the plurality of wells and in electrical communication with one another as taught by Dunham since Dunham teaches that mounting the sensing devices in the inner surface, outer surface or enclosing thereof within the support member are obvious alternatives to achieve the same purpose of determining foot pressure (see at least par 0083 of Dunham).
Kubiak et al. as modified by Dunham disclose a therapeutic device, as described above, that fails to explicitly teach a therapeutic device with at least one of the plurality of sensing devices including: a second surface comprising a sidewall and a flexible region, the sidewall extending from the first surface at a substantially right angle, the flexible region being at least partially convex relative to the first surface, the sidewall extending between the flexible region and the first surface such that the sidewall is being positioned closer to the first surface than the flexible region, the first surface and the second surface defining a chamber at least partially bounded by the first 
surface, the sidewall, and the flexible region.
However, Gutierrez et al. teach that it is known to provide a therapeutic device with at least one of the plurality of sensing devices including: a first surface that is substantially rigid; a second surface comprising a sidewall and a flexible region, the 
[AltContent: textbox (flexible region)][AltContent: arrow][AltContent: ][AltContent: textbox (sidewall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st membrane)]
    PNG
    media_image2.png
    312
    435
    media_image2.png
    Greyscale

sidewall extending from the first surface at a substantially right angle, the flexible region being at least partially convex relative to the first surface, the sidewall extending 
between the flexible region and the first surface such that the sidewall is being positioned closer to the first surface than the flexible region, the first surface and the second surface defining a chamber at least partially bounded by the 
first surface, the sidewall, and the flexible region (see at least abstract, figs. 5(A)-(B) and par 0068-0070). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. with at least one of the plurality of sensing devices including: a second surface comprising a sidewall and a flexible region, the sidewall extending from the first surface at a substantially right angle, the flexible region being at least partially convex relative to the first surface, the sidewall extending between the flexible region and the first surface such that the sidewall is being positioned closer to the first surface than the flexible region, the first surface and the second surface defining a chamber at least partially bounded by the first surface, the sidewall, and the flexible region as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable results such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Kubiak et al. disclose a therapeutic device 102 further comprising an electrical connector 144 in electrical communication with the plurality of sensing devices (102a, 102b) (see at least figs. 2 & 3A and par 0061).
In regards to claim 18, Kubiak et al. disclose a therapeutic device 102, the at least one of the plurality of sensing devices (102a, 102b) further including a signal conditioner 142 located in the chamber 128 and in electrical communication with the pressure sensor 140 (see at least fig. 3A and par 0068).
In regards to claim 19, Kubiak et al. as modified by Dunham discloses a therapeutic device 102, as described above, that fails to explicitly teach a device with a flexible region being convex relative to the first surface. However, Gutierrez et al. teach that it is known to provide a device with a flexible region being convex relative to the first surface(see at least abstract, figs. 5(A)-(B) and par 0068-0070). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak et al. with a flexible region being convex relative to the first surface as taught by Gutierrez et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor housing of Kubiak et al.) for another (i.e. the sensor housing of Gutierrez et al.) to obtain predictable results such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 20, Kubiak et al. disclose a therapeutic device, the first surface 126 being substantially planar and the first surface 126 and second surface 124 being connected to one another about a periphery of the first surface 126 and second surface 124 (see at least fig. 3). 
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak et al. (‘535) in view of Dunham (‘126), Gutierrez et al. (‘016) further in view of Goldston et al. (US 5,303,485).
In regards to claim 14, Kubiak et al. as modified by Dunham and Gutierrez et al. disclose a therapeutic device 102, as described above, that fails to explicitly teach a therapeutic device with at least one of the plurality of sensing devices protruding beyond the outer surface of the flexible support member. However, Goldston et al. teach that it is known to provide device with at least one of the plurality of sensing devices 18 protruding beyond the outer surface 7 of the flexible support member 5 (see at least figs. 3-5 and col. 5, lines 48-66; col. 6, lines 10-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the therapeutic device of Kubiak et al. as modified by Dunham and Gutierrez et al. with at least one of the plurality of sensing devices protruding beyond the outer surface of the flexible support member as taught by Goldston et al. since such a modification would amount to applying a known technique (i.e. as taught by Goldston et al.) to a known device (i.e. as taught by Kubiak et al.) ready for improvement to achieve a predictable result such as controlling the critical vertical position of the pressure sensor within the sole relative to the lower surface so as to properly measure the force with which the wearer’s foot strikes the ground (see at least col. 6, lines 43-58 of Goldston et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Kubiak et al. as modified by Dunham and Gutierrez et al. disclose a therapeutic device 102, as described above, that fails to explicitly teach a therapeutic device with the at least one of the plurality of sensing devices having a height, wherein 5% to 90% of the height of the at least one of the plurality of sensing devices protrudes from outer surface of the flexible support member. However, Goldston et al. teach that it is known to provide a device with the at least one of the plurality of sensing devices 18 having a height, wherein 5% to 90% of the height of the at least one of the plurality of sensing devices 18 protrudes from outer surface 7 of the flexible support member 5 (see at least figs. 3-5 and col. 5, lines 48-66; col. 6, lines 10-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the therapeutic device of Kubiak et al. as modified by Dunham and Gutierrez et al. with the at least one of the plurality of sensing devices having a height, wherein 5% to 90% of the height of the at least one of the plurality of sensing devices protrudes from outer surface of the flexible support member as taught by Goldston et al. since such a modification would amount to applying a known technique (i.e. as taught by Goldston et al.) to a known device (i.e. as taught by Kubiak et al.) ready for improvement to achieve a predictable result such as controlling the critical vertical position of the pressure sensor within the sole relative to the lower surface so as to properly measure the force with which the wearer’s foot strikes the ground (see at least col. 6, lines 43-58 of Goldston et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, while Kubiak et al. disclose a therapeutic device with the flexible second surface 124 defining an area of the at least one of plurality of sensing devices (see at least fig. 3A and par 0056-0057), Kubiak et al. as modified by Dunham and Gutierrez et al. disclose a therapeutic device 102, as described above, that fails to explicitly teach a therapeutic device with a range of 10% to 100% of the area of the at least one of the sensing device being beyond the outer surface of the flexible support member. However, Goldston et al. teach that it is known to provide a device with a range of 10% to 100% of the area of the at least one of the sensing device 18 being beyond the outer surface 7 of the flexible support member 5 (see at least figs. 3-5 and col. 5, lines 48-66; col. 6, lines 10-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the therapeutic device of Kubiak et al. as modified by Dunham and Gutierrez et al. with a range of 10% to 100% of the area of the at least one of the sensing device being beyond the outer surface of the flexible support member as taught by Goldston et al. since such a modification would amount to applying a known technique (i.e. as taught by Goldston et al.) to a known device (i.e. as taught by Kubiak et al.) ready for improvement to achieve a predictable result such as controlling the critical vertical position of the pressure sensor within the sole relative to the lower surface so as to properly measure the force with which the wearer’s foot strikes the ground (see at least col. 6, lines 43-58 of Goldston et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0260678 to Jentoft et al. discloses a tactile sensor.
US 5,311,779 to Teruo discloses a pressure-sensitive sensor.
US 2015/0268108 to LaBelle et al. discloses an electrochemical pressure transducer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791